                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 STEPHANIE OAKS,                                     MEMORANDUM DECISION AND
                                                     ORDER AFFIRMING THE
                           Plaintiff,                COMMISIONER’S FINAL DECISION

 v.                                                  Case No. 4:18-cv-00075-PK

 ANDREW SAUL,                                        Magistrate Judge Paul Kohler
 Commissioner of Social Security

                           Defendant.



           This Social Security disability appeal is before the Court pursuant to 42 U.S.C. § 405(g)

to review the final decision of the Commissioner of Social Security. Plaintiff Stephanie Oaks

seeks review of the Administrative Law Judge’s (ALJ) decision denying her claim for disability

insurance benefits under Title II of the Social Security Act. After review and oral argument, the

Court affirms the Commissioner’s final decision denying Ms. Oaks’ claim for disability benefits.

      I.      BACKGROUND

           Ms. Oaks was 27 years old in March 2014, when she claimed she became disabled due to

schizoaffective disorder and bipolar disorder. The record evidences several suicide attempts,

reports of auditory hallucinations, and an inpatient psychiatric hospitalization. A treating

psychiatrist, Dr. Schaefer, opined that Ms. Oaks experienced severe limitations. Testing by an

examining psychologist, Dr. Staheli, revealed borderline to below-average abilities. Another

psychologist, Dr. Houston, reviewed the record at Ms. Oaks’ attorney’s request and opined that

Ms. Oaks’ mental impairments met the A, B, and C criteria for listing 12.03, which addresses

schizophrenia spectrum and other psychotic disorders. See 20 C.F.R. Pt. 404, Subpt. P, App. 1 §

12.03.
       But other evidence in the record paints a less dire picture of Ms. Oaks’ limitations. When

Ms. Oaks was compliant with her medication regimen, she appeared to do quite well. She had

periods of normal mental status without any suicidal thoughts or psychotic symptoms, and her

treating providers recorded significant improvement. She was able to go shopping, go to the

DMV, and go on a family vacation to Disneyland.

       A reviewing State agency psychologist, Dr. Tomori, indicated in a psychiatric review

technique form (PRTF) that Ms. Oaks experienced mild-to-moderate impairment in the B criteria

of listing 12.03. See Social Security Ruling (SSR) 96-8p, 1996 WL 374184, at *4 (explaining

that the PRTF is used at steps two and three of the regulatory five-step sequential evaluation to

assess a claimant’s limitations and restrictions from mental impairments in categories identified

in the B and C criteria of the mental impairment listings). Dr. Tomori opined that Ms. Oaks

could sustain ordinary, routine tasks without special supervision; would have periodic difficulty

carrying out detailed instructions; would likely have intermittent difficulty sustaining attention

and concentration for extended periods and performing activities within a schedule; would have

intermittent difficulty interacting with coworkers and supervisions; would fare best in a relatively

isolated work environment with limited, non-problem-solving interaction with the public; and

would fare best in a low-stress and well-structured work environment where minimal changes

occur and a consistent routine is present.

       The ALJ followed the Commissioner’s five step sequential evaluation process for

disability claims. See 20 C.F.R. § 404.1520(a)(4) (outlining the process). As relevant here, the

ALJ found at step two that Ms. Oaks had “severe” impairments, including schizoaffective

disorder and bipolar disorder. At step three, the ALJ found that Ms. Oaks did not have an

impairment or combination of impairments that met a listing, including listing 12.03 for




                                                                                                     2
schizophrenia and other psychotic disorders. Between steps three and four, the ALJ assessed Ms.

Oaks’ residual functional capacity (RFC), limiting her to understanding, remembering, and

carrying out simple (but not complex) work; making decisions; attending and dealing

appropriately with work peers, bosses, and occasional routine work changes; no work involving

high production quotas or fast-paced activities; performing repetitive, routine work of a simple

nature with few variables; and only incidental contact with the general public. At step five, the

ALJ found that this RFC would allow Ms. Oaks to perform other work existing in significant

numbers in the national economy. The ALJ thus concluded at step five that Ms. Oaks was not

disabled.

   II.       ARGUMENTS ON APPEAL

          On appeal, Ms. Oaks argues that the ALJ erred in his evaluation of the medical opinion

evidence (namely the opinions of treating psychiatrist Dr. Schaeffer, examining psychologist Dr.

Staheli, and reviewing psychologist Dr. Houston) and erred when he concluded that Ms. Oaks’

schizophrenia did not meet listing 12.03.

   III.      STANDARD OF REVIEW

          As the Supreme Court recently reiterated, “[o]n judicial review, an ALJ’s factual findings

. . . ‘shall be conclusive’ if supported by ‘substantial evidence.’” Biestek v. Berryhill, 139 S. Ct.

1148, 1153 (2019) (quoting 42 U.S.C. § 405(g)). The threshold for evidentiary sufficiency under

the substantial evidence standard is “not high.” Biestek, 139 S. Ct. at 1154. Substantial evidence

is “more than a mere scintilla”; it means only “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Id. (quotations and citations omitted). Under

this deferential standard, the Court may neither reweigh the evidence nor substitute its judgment

for that of the ALJ. See, Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir. 2014). The Court’s




                                                                                                        3
inquiry, “as is usually true in determining the substantiality of evidence, is case-by-case,” and

“defers to the presiding ALJ, who has seen the hearing up close.” Biestek, 139 S. Ct. at 1157. If

the evidence is susceptible to multiple interpretations, the Court “may not displace the agency’s

choice between two fairly conflicting views, even though the court would justifiably have made

a different choice had the matter been before it de novo.” Lax v. Astrue, 489 F.3d 1080, 1084

(10th Cir. 2007) (quotation and citation omitted). That is, in reviewing under sentence four of 42

U.S.C. § 405(g), the Court must affirm if the ALJ’s decision is supported by substantial evidence

and the correct legal standards were used, even if the Court believes the evidence is “equivocal.”

Nguyen v. Shalala, 43 F.3d 1400, 1403 (10th Cir. 1994).

   IV.      DISCUSSION

         The Court will briefly discuss the medical opinions and listing 12.03.

         A. The medical opinions

         As in many Social Security disability appeals, the ALJ here was presented with a number

of disparate opinions relevant to Ms. Oaks’ abilities and limitations. The ALJ as factfinder was

tasked with resolving the conflicts between these opinions. See, e.g., 20 C.F.R. § 404.1527;

Richardson v. Perales, 402 U.S. 389, 399 (1971) (“We . . . are presented with the not uncommon

situation of conflicting medical evidence. The trier of fact has the duty to resolve that conflict.”)

Social Security regulations lay out certain factors that an ALJ must consider when evaluating a

medical opinion. See 20 C.F.R. § 404.1527(c). While an ALJ is required to consider these

factors, he is not required to “apply expressly each of the six relevant factors in deciding what

weight to give a medical opinion,” Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007).

Rather, an ALJ need only provide “good reasons in his decision for the weight he gave to the”




                                                                                                    4
opinions. Id. (citing prior section 20 C.F.R. § 404.1527(d), which was later renumbered as §

404.1527(c) in 2012). The Court finds that the ALJ provided those requisite good reasons here.

       The ALJ found that treating psychiatrist Dr. Schaefer’s opinions were inconsistent with

his own treatment notes, which demonstrated Ms. Oaks’ significant improvement with treatment.

The ALJ cited specific evidence of improvement, including Ms. Oaks’ report that medication was

helping her to feel better, Ms. Oaks’ mother’s agreement that she seemed improved, Ms. Oaks’

report that she was sleeping well, and Ms. Oaks’ report that she felt better than she had in a long

time. The ALJ also found that Dr. Schaefer’s opinions were inconsistent with Ms. Oaks’ daily

activities, including her ability to go on a family vacation to Disneyland, watch movies, craft,

and go out on drives with her sister. The ALJ likewise noted the inconsistency between Dr.

Schaefer’s extremely limiting opinions and Ms. Oaks’ report that her confidence and happiness

were at a level of 10 out of 10. Finally, the ALJ noted that Dr. Schaefer’s opinions were undercut

by Ms. Oaks’ reported symptoms being inconsistent with other evidence.

       Turning to examining psychologist Dr. Staheli, there is some dispute between the parties

whether the Summary and Recommendations section of his report was a medical opinion

relevant to Ms. Oaks’ workplace limitations. The Court finds that the ALJ considered Dr.

Staheli’s recommendations as an opinion, gave this opinion some weight, and permissibly

translated its rather vague limitations into concrete vocational limitations, as was permissible.

See Hottman v. Berryhill, No. 3:16-CV-02142-AA, 2017 WL 4682394, at *4 (D. Or. Oct. 17,

2017) (unpublished) (“The ALJ was not required to consider recommendations about future

vocational training. Even assuming that there was such a requirement, the ALJ did not reject any

portion of Dr. LeBray’s opinion but reasonably translated the assessed limitations to concrete

workplace limitations in the RFC.”). The ALJ reasonably found that the opinion “suggests [Ms.




                                                                                                      5
Oaks] can internalize and understand information that is not complex, but rather, can internalize

information commensurate with unskilled, simple, routine and repetitive tasks.” While there

may be other ways to “translate” Dr. Staheli’s opinion, “[the Court’s] deferential standard of

review precludes [it] from labeling findings as inconsistent if they can be harmonized.”

Chismarich v. Berryhill, 888 F.3d 978, 980 (8th Cir. 2018).

       Next, the Court concludes that the ALJ permissibly discounted reviewing psychologist

Dr. Houston’s opinion because it was “based largely on subjective reporting made by [Ms. Oaks]

and her mother to treatment providers” and it “does not adequately take into account the

evidence of stabilization with medication and therapy compliance.” As the ALJ found, Dr.

Houston’s opinion was premised on his review of treatment records that largely recounted Ms.

Oaks and her mother’s statements to her providers. Also, as the ALJ noted, Dr. Houston found

that Ms. Oaks’ “psychosis is her ‘greatest disability,’” yet when Ms. Oaks was medication-

compliant, she reported that she had no psychosis.

       B.      Listing 12.03

       The listings found at 20 C.F.R. Part 404, Subpart P, Appendix 1, describe impairments

that the agency considers severe enough to prevent an individual from doing any gainful activity.

20 C.F.R. § 404.1525(a). Ms. Oaks bore the burden at step three of demonstrating that her

impairments met a listing. See Fischer-Ross v. Barnhart, 431 F.3d 729, 733 (10th Cir. 2005).

This was a high burden. “The [Commissioner] explicitly has set the medical criteria defining the

listed impairments at a higher level of severity than the statutory standard. The listings define

impairments that would prevent an adult, regardless of his age, education, or work experience,

from performing any gainful activity, not just ‘substantial gainful activity.’” Sullivan v. Zebley,

493 U.S. 521, 532-33 (1990) (citation omitted). “For a claimant to show that [her] impairment




                                                                                                      6
matches a listing, it must meet all of the specified medical criteria. An impairment that manifests

only some of those criteria, no matter how severe, does not qualify.” Id. at 530 (emphasis

omitted).

       The ALJ here explained why he concluded that Ms. Oaks did not meet any listing,

including listing 12.03. See 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.03. The ALJ made findings

relevant to this conclusion at both step three and within the RFC assessment. See Fischer-Ross,

431 F.3d at 733 (“[A]n ALJ’s findings at other steps of the sequential evaluation process may

provide a proper basis for upholding a step three conclusion that a claimant’s impairments do not

meet or equal any listed impairment.”). The ALJ thoroughly explained why he found that Ms.

Oaks experienced no more than “moderate” limitations in the B criteria, not the “marked” or

“extreme” limitations required to meet listing 12.03B. See 20 C.F.R. Pt. 404, Subpt. P, App. 1 §

12.03B. Ms. Oaks argues that the ALJ did not give good reasons for finding that she did not

experience marked or extreme limitations in interacting with others, but the evidence she cites is

neither uncontroverted nor significantly probative, as those incidents arose when she stopped

taking her anti psychotic medications and decompensated.

       The ALJ also explained why he found that Ms. Oaks did not meet the C criteria for listing

12.03. See id. § 12.03C. Although Ms. Oaks lived at home and claimed she rarely left the house,

she was able to drive with her sister, go on a family vacation to Disneyland, go Christmas

shopping, visit friends, go to Walmart, and go to the DMV. And while Ms. Oaks appeared to

decompensate several times, each incident was the result of ceasing (or significantly reducing)

her anti psychotic medication.




                                                                                                     7
   V.       CONCLUSION

        The Court recognizes that the record contains conflicting evidence regarding her

functional limitations. Such is often the case. In such circumstances, the Tenth Circuit has

repeatedly advised district courts to defer to the institutional judgment of the agency factfinder—

the ALJ. See Allman v. Colvin, 813 F.3d 1326, 1333 (10th Cir. 2016) (“In short, the record

contains support for both the notion that Mr. Allman has extreme deficiencies in concentration,

persistence, and pace, and the notion that his mental limitations are not that severe. The ALJ was

entitled to resolve such evidentiary conflicts and did so.” (citing Haga v. Astrue, 482 F.3d 1205,

1208 (10th Cir. 2007) (noting that the ALJ is entitled to resolve any conflicts in the record)); see

also Chismarich, 888 F.3d at 980 (“In conducting [its] limited and deferential review of the final

agency determination under the substantial-evidence standard, [a court] must view the record in

the light most favorable to that determination . . . [and] must strive to harmonize statements

where possible; [it] may neither pick nits nor accept an appellant’s invitation to rely upon

perceived inconsistencies.”). Given the equivocal nature of the evidence in this case, and the

deferential standard of review, the Court affirms the ALJ’s conclusion that Ms. Oaks was not

disabled.

                                             ORDER

        THEREFORE, IT IS HEREBY ORDERED that the Commissioner’s decision in the

case is AFFIRMED.

        Signed August 29, 2019.
                                              BY THE COURT:



                                              Paul Kohler
                                              United States Magistrate Judge




                                                                                                       8
